Exhibit 10.83

THE BANK OF NEW YORK MELLON CORPORATION

The Bank of New York Mellon Corporation Long-Term Incentive Plan

FORM OF RESTRICTED STOCK UNIT AGREEMENT

The Bank of New York Mellon Corporation (the “Corporation”) and
                    , a key employee (the “Grantee”) of the Corporation, in
consideration of the covenants and agreements herein contained and intending to
be legally bound hereby, agree as follows:

SECTION 1: Restricted Stock Unit Award

1.1 Award. Subject to the terms and conditions set forth in this Restricted
Stock Unit Agreement (this “Agreement”) and to the terms of The Bank of New York
Mellon Corporation Long-Term Incentive Plan (the “Plan”), the Corporation hereby
awards to the Grantee                  restricted stock units (“RSUs”), each
representing a share of the Corporation’s common stock, par value $.01 (the
“Common Stock”), on                      (the “Grant Date”), subject to
adjustment as provided in Article IX of the Plan. Each of the RSUs is
denominated as a single share of Common Stock with a value equal to one share of
Common Stock. Capitalized terms not otherwise defined herein shall have the
meaning set forth in the Plan.

1.2 Acceptance. The Grantee accepts the award confirmed hereby, and agrees to be
bound by the terms and provisions of this Agreement and the Plan, as this
Agreement and the Plan may be amended from time to time; provided, however, that
no alteration, amendment, revocation or termination of this Agreement or the
Plan shall, without the written consent of the Grantee, adversely affect the
rights of the Grantee with respect to the award.

1.3 Dividend Equivalent Rights; No Voting. During the period prior to vesting,
the Grantee will have the right to receive dividend equivalents with respect to
the RSUs, payable in cash on the first regularly scheduled applicable payroll
date in each of February, May, August and November of each calendar year,
corresponding to the amount of any dividend paid by the Corporation for the
immediately preceding dividend payment date. In the event that the Grantee
receives any additional RSUs as an adjustment with respect to the award, such
additional RSUs will be subject to the same restrictions as if granted under
this Agreement as of the Grant Date and paid pursuant to Section 4 of this
Agreement. During the period prior to vesting, the Grantee shall not be entitled
to vote any shares represented by the RSUs. “Corporation,” when used herein with
reference to employment of the Grantee, shall include any Affiliate of the
Corporation.

SECTION 2: Restrictions on Transfer

2.1 Nontransferable. No RSUs awarded hereunder or any interest therein may be
sold, transferred, assigned, pledged or otherwise disposed of (any such action
being hereinafter referred to as a “Disposition”) by the Grantee until such time
as this restriction lapses with respect to such RSUs pursuant to Section 3
hereof, and any attempt to make such a Disposition shall be null and void and
result in the immediate forfeiture and return to the Corporation without
consideration of any RSUs as to which restrictions on Disposition shall at such
time be in effect.



--------------------------------------------------------------------------------

  SECTION 3: Vesting, Performance Requirements, Forfeiture, Termination of
Employment and Disability

3.1 Vesting Period, Required Tier 1 Common Capital Ratio and Forfeiture.

(a) Vesting. Subject to Sections 3.1(b), 3.2, 3.3, 3.6 and 5.6 hereof, if the
Grantee remains continuously employed by the Corporation through the close of
business on the applicable anniversary of the Grant Date, the RSUs shall vest
and the restrictions on Disposition of the RSUs set forth in Section 2.1 hereof
shall lapse in accordance with the following schedule:

  1/3 of the RSUs will vest and the restrictions thereon shall lapse on the 1st
anniversary of the Grant Date;

  1/3 of the RSUs will vest and the restrictions thereon shall lapse on the 2nd
anniversary of the Grant Date; and

  1/3 of the RSUs will vest and the restrictions thereon shall lapse on the 3rd
anniversary of the Grant Date;

provided that all fractional RSUs, if any, are rounded up and vest as whole RSUs
upon the earlier vesting date(s).

(b) Required Tier 1 Common Capital Ratio. As promptly as practicable following
the end of calendar year          , the Human Resources and Compensation
Committee of the Corporation’s Board of Directors (the “Committee”) shall
determine in accordance with the terms of this Agreement whether the
Corporation’s Tier 1 Common Capital Ratio (as hereinafter described) at
                 was greater than or equal to     % (the “Performance
Requirement”). If the Committee determines that the Performance Requirement has
not been satisfied, all RSUs shall be forfeited and returned to the Corporation
without further action being required of the Corporation. For the purposes of
this Agreement, “Tier 1 Common Capital Ratio” shall be as defined by Basel 1.
Notwithstanding the provisions of Sections 3.2 or 3.3 below, under no
circumstances will the RSUs vest or the restrictions on Disposition set forth in
Section 2.1 hereof lapse unless and until the Committee determines that the
Performance Requirement has been satisfied.

(c) Forfeiture Upon Termination of Employment. Subject to Sections 3.2 and 3.3
of this Agreement, upon the effective date of a termination of the Grantee’s
employment with the Corporation occurring prior to the lapse of restrictions on
Disposition pursuant to this Section 3.1, all RSUs then subject to restrictions
on Disposition shall immediately be forfeited and returned to the Corporation
without consideration or further action being required of the Corporation except
in situations where vesting would have occurred but for (i) a delay pursuant to
Section 3.4 below; or (ii) the fact that a determination has not yet been made
as to whether the Performance Requirement has been satisfied or a performance
adjustment pursuant to Section 3.6 below is required, in which cases the
restrictions on Disposition shall lapse in accordance with the terms of this
Agreement provided that the Committee determines that the Performance
Requirement has been satisfied and the effect, if any, of a performance
adjustment. The effective date of the Grantee’s termination shall be the date
upon which the Grantee ceases to perform services as an employee of the
Corporation, without regard to accrued vacation, severance or other benefits or
the characterization thereof on the payroll records of the Corporation.

 

- 2 -



--------------------------------------------------------------------------------

(d) Forfeiture Upon Termination of Employment for Cause. Notwithstanding
anything to the contrary contained in this Agreement, upon the effective date of
a termination of the Grantee’s employment with the Corporation for “Cause,” as
defined in Section 3.2(f) below, occurring prior to the lapse of restrictions on
Disposition pursuant to this Section 3.1 or pursuant to Sections 3.2 or 3.3
hereof, all RSUs then subject to restrictions on Disposition shall immediately
be forfeited and returned to the Corporation without consideration or further
action being required of the Corporation.

3.2 Specified Terminations of Employment.

(a) Death. If Grantee’s employment with the Corporation is terminated by reason
of the Grantee’s death the restrictions on Disposition of the RSUs set forth in
Section 2.1 hereof shall lapse and such RSUs shall vest, subject to adjustment
and limitation as set forth in Section 3.6, upon the next scheduled vesting date
or, if later, the date the performance adjustment as set forth in Section 3.6 is
determined for the calendar year immediately preceding such next scheduled
vesting date.

(b) Sale of Business Unit or Subsidiary. Subject to adjustment and limitation as
set forth in Section 3.6, if the Grantee’s employment terminates by reason of
the Grantee’s termination by the Corporation due to a sale of a business unit or
subsidiary of the Corporation by which the Grantee is employed and the Grantee
is not otherwise entitled to transition/separation pay from the Corporation, the
restriction on Disposition of the RSUs set forth in Section 2.1 shall lapse and
the RSUs shall vest upon the next scheduled vesting date or, if later, the date
the performance adjustment set forth in Section 3.6 is determined for the
calendar year immediately preceding such next scheduled vesting date.

(c) Age & Service Rule, Termination Providing Transition/Separation Pay. Subject
to adjustment and limitation as set forth in Section 3.6, if the Grantee’s
employment terminates by reason of (i) a termination on or after the Grantee’s
attainment of age 55 but prior to age 60 with ten years of credited employment
with the Corporation, (ii) a termination on or after the Grantee’s attainment of
age 60, or (iii) a termination providing transition/separation pay from the
Corporation, the restriction on Disposition of the RSUs set forth in Section 2.1
shall lapse and the RSUs shall vest on the dates provided in Section 3.1(a),
contingent upon the Grantee’s compliance with the covenants provided in
Section 3.5 hereof. If Grantee fails to comply with such covenants, the RSUs
shall immediately be forfeited.

(d) Other Age & Service Rule. Subject to adjustment and limitation as set forth
in Section 3.6, if the Grantee’s employment with the Corporation terminates on
or after the Grantee’s attainment of age 55 but prior to age 60 and the Grantee
has less than ten years of credited employment with the Corporation, the
restrictions on Disposition of the RSUs set forth in Section 2.1 shall lapse and
the RSUs shall vest on the next scheduled vesting date or, if later, the date
the performance adjustment set forth in Section 3.6 is determined for the
calendar year immediately preceding such next scheduled vesting date, contingent
upon the Grantee’s compliance with the covenants provided in Section 3.5 hereof,
upon a number of RSUs equal to (i) the number of whole and fractional months
from the Grant Date through the date upon which the Grantee’s employment is
terminated, divided by (ii) 36, with the result multiplied by (iii) the number
of RSUs awarded hereunder, with that result reduced by (iv) the number of RSUs
awarded hereunder upon which the restrictions on Disposition had already lapsed
as of such date of termination. In such

 

- 3 -



--------------------------------------------------------------------------------

case, any fractional RSUs shall be rounded up and any portion of the RSUs
awarded hereunder that will not vest pursuant to the pro-rata calculation in the
prior sentence shall be forfeited immediately upon the Grantee’s termination of
employment. If Grantee fails to comply with such covenants, the RSUs shall
immediately be forfeited.

(e) Change in Control. Subject to adjustment and limitation as set forth in
Section 3.6, if the Grantee’s employment is terminated by the Corporation
without “Cause,” as defined in Section 3.2(f) below, within two years after a
Change in Control, as defined in Section 10.1(a) of the Plan, occurring after
the Grant Date, the restrictions on Disposition of the RSUs set forth in
Section 2.1 hereof shall lapse and the RSUs shall vest upon the next scheduled
vesting date or, if later, the date the performance adjustment set forth in
Section 3.6 is determined for the calendar year immediately preceding such next
scheduled vesting date.

(f) Cause Definition. Solely for purposes of this Agreement, “Cause” shall mean
when the Corporation or any Affiliate determines, in its sole discretion, that:

(i) the Grantee has been convicted of, or has entered into a pretrial diversion
or entered a plea of guilty or nolo contendere (plea of no contest) to a crime
or offense constituting a felony (or its equivalent under applicable laws
outside the United States), or to any other crime or offense involving moral
turpitude, dishonesty, fraud, breach of trust, money laundering, or any other
offense that may preclude the Grantee from being employed with a financial
institution;

(ii) the Grantee is grossly negligent in the performance of his or her duties or
has failed to perform in any material respect the duties of his or her
employment, including, without limitation, failure to comply with any lawful
directive from the Corporation, other than by reason of incapacity due to
disability or from any permitted leave of absence required by law;

(iii) the Grantee has violated the Corporation’s Code of Conduct or any of the
policies of the Corporation governing the conduct of the Corporation’s business
or his or her employment;

(iv) the Grantee has engaged in any misconduct which has the effect of being
materially injurious to the Corporation, including, but not limited to, its
reputation;

(v) the Grantee has engaged in an act of fraud or dishonesty, including, but not
limited to, taking or failing to take actions intending to result in personal
gain; or

(vi) if the Grantee is employed outside the United States and there are
circumstances other than the above that warrant the immediate termination of his
or her employment without any notice or payment in accordance with the terms of
his or her employment agreement.

3.3 Disability. Subject to adjustment and limitation as set forth in
Section 3.6, the restrictions on Disposition of the RSUs set forth in
Section 2.1 hereof shall lapse and the RSUs shall vest upon the next scheduled
vesting date following the first day for which the Grantee receives long-term
disability benefits under the Corporation’s long-term disability plan or, if
later, the date the performance adjustment set forth in Section 3.6 is
determined for the calendar year immediately preceding such next scheduled
vesting date.

 

- 4 -



--------------------------------------------------------------------------------

3.4 Delayed Vesting. Notwithstanding the foregoing provisions of this Section 3,
any vesting under this Agreement which would otherwise occur within one year
from the Grant Date will be delayed until the one year anniversary of the Grant
Date except in the case of vesting that may occur due to death, disability or as
may be required by prior written contractual obligation.

3.5 Covenants. Grantee agrees to provide the Corporation with 90 days’ advance
written notice of any voluntary termination of Grantee’s employment with the
Corporation. In the case of those terminations for which vesting is contingent
upon compliance with this section, Grantee agrees that for the period commencing
on the effective date of Grantee’s termination of employment until the one-year
anniversary thereof (provided that the covenants shall not apply to any vested
RSU tranches), Grantee will not directly or indirectly (a) solicit or attempt to
solicit or induce, directly or indirectly, (i) any current or prospective client
of the Corporation or an Affiliate known to Grantee, to initiate or continue a
client relationship with Grantee other than with the Corporation or Affiliate or
to terminate or reduce its client relationship with the Corporation or
Affiliate, or (ii) any employee of the Corporation or an Affiliate, to terminate
such employee’s employment relationship with the Corporation or Affiliate in
order to enter into a similar relationship with Grantee, or any other person or
any entity, or (b) compete against the Corporation or an Affiliate in any
capacity, whether as principal, agent, independent contractor, employee or
otherwise, with any financial services industry company located within 1,000
miles of Grantee’s primary location of employment with the Corporation;
provided, however, that the ownership of up to 5% of any class of the
outstanding securities of any company the securities of which are listed on a
national securities exchange (a “Public Company”) (including, for purposes of
calculating such percentage, the voting securities owned by persons acting in
concert with such person or otherwise constituting a “group” for purposes of
Section 13(d)(3) of the Securities Exchange Act of 1934) shall not be deemed a
violation hereof provided that Grantee does not have an active role in the
management of such Public Company. Grantee agrees to advise any person or entity
that seeks to employ Grantee of the terms of these covenants.

3.6 Performance Adjustment. If as of the end of any single calendar year during
which any of the RSUs remain unvested (and without regard to the Grantee’s
continued employment during such year), either (i) the Corporation’s Return on
Tangible Common Equity, is less than %, or (ii) if the Grantee is, or was at any
time on or after the Grant Date, directly responsible for a business unit and
such business unit incurs a Net Operating Loss for such year, then % of any
unvested portion of the RSUs (applied uniformly to all unvested tranches) shall
be forfeited and shall terminate. For purposes of this Section, “Return on
Tangible Common Equity” shall mean GAAP earnings divided by the annual average
tangible common equity, excluding write-offs of intangibles and goodwill, and
“Net Operating Loss” shall mean negative operating income, excluding write-offs
of intangibles and goodwill. Prior to the determination of the performance
adjustment for the calendar year, no unvested portion of the RSUs may vest.
Performance adjustments shall be made within 2 1/2 months following the end of
the calendar year to which they pertain. Performance adjustments shall be
determined in good faith by the Committee, and following a Change in Control or
other corporate-type event may include, without limitation, determinations with
respect to the performance calculation and the applicable time period for
measuring performance, so as to preserve as nearly as practicable the intended
effect of this Section.

 

- 5 -



--------------------------------------------------------------------------------

SECTION 4: Distribution and Settlement

4.1 Time of Distribution. Vested RSUs converted into shares of Common Stock
shall be distributed on the vesting date(s) provided herein and in all events no
later than two and one-half months following the end of the calendar year in
which vesting occurs; provided, however, if Grantee is a “specified employee”
under Section 409A of the Internal Revenue Code of 1986, as amended, upon
separation from service and such distribution is conditioned upon a separation
from service and not compensation Grantee could receive without separating from
service, then distribution shall not be made until the first day following the
six-month anniversary of the Grantee’s separation from service (or upon earlier
death).

4.2 Form of Settlement. The RSUs shall be settled in the form of Common Stock
delivered in book-entry form.

SECTION 5: Miscellaneous

5.1 No Right to Employment. Neither the award of RSUs nor anything else
contained in this Agreement or the Plan shall be deemed to limit or restrict the
right of the Corporation to terminate the Grantee’s employment at any time, for
any reason, with or without cause.

5.2 Compliance with Laws. Notwithstanding any other provision of this Agreement,
the Grantee hereby agrees to take any action, and consents to the taking of any
action by the Corporation, with respect to the RSUs awarded hereunder necessary
to achieve compliance with applicable laws, regulations or relevant regulatory
requirements or interpretations in effect from time to time (“Applicable Laws”).
Any determination in this connection by the Committee shall be final, binding
and conclusive. The Corporation shall in no event be obligated to register any
securities pursuant to the U.S. Securities Act of 1933 (as the same shall be in
effect from time to time) or to take any other affirmative action in order to
cause the delivery of shares in book-entry form or otherwise therefore to comply
with any Applicable Laws. For the avoidance of doubt, the Grantee understands
and agrees that if any payment or other obligation under or arising from this
Agreement, including without limitation dividend equivalent rights, or the Plan
is in conflict with or is restricted by any Applicable Laws, then the
Corporation may reduce, revoke, cancel, clawback or impose different terms and
conditions to the extent it deems necessary or appropriate, in its sole
discretion, to effect such compliance. If the Corporation determines that it is
necessary or appropriate for any payments under this Agreement to be delayed in
order to avoid additional tax, interest and or penalties under Section 409A of
the Internal Revenue Code (the “Code”), then the payments would not be made
before the date which is the first day following the six (6) month anniversary
of the date of the Grantee’s termination of employment (or upon earlier death).
If and to the extent required for purposes of compliance with Section 409A of
the Code, (i) the definitions and requirements for Disability and Change in
Control contained herein shall be interpreted in a manner compliant with the
comparable definitions of Section 409A of the Code and (ii) if and to the extent
that any specified payment date included within Section 3.2 or 3.3 hereof may
not be applied in conformance with Section 409A of the Code then, subject to the
foregoing sentence, payments will be made as provided in Section 4.1 and 3.1(a).

5.3 Plan Governs. This is the Award Agreement referred to in Section 2.3(b) of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall

 

- 6 -



--------------------------------------------------------------------------------

govern. A copy of the Plan can be found on the Corporation’s equity award
website or may be obtained from the Executive Compensation Division of the
Corporation’s Human Resources Department. No amount of income received by the
Grantee pursuant to the RSUs shall be considered compensation for purposes of
any pension or retirement plan, insurance plan or any other employee benefit
plan of the Corporation.

5.4 Liability for Breach. The Grantee hereby indemnifies the Corporation and
holds it harmless from and against any and all damages or liabilities incurred
by the Corporation (including liabilities for attorneys’ fees and disbursements)
arising out of any breach by the Grantee of this Agreement, including, without
limitation, any attempted Disposition in violation of Section 2.1 hereof.

5.5 Tax Withholding. The Grantee shall be advised by the Corporation as to the
amount of any federal, state, local or foreign income or employment taxes
required to be withheld on the compensation income resulting from the award of,
or lapse of restrictions on, the RSUs. The Grantee shall pay any taxes required
to be withheld directly to the Corporation in cash upon request; provided,
however, that where the restrictions on Disposition set forth in Section 2.1
hereof have lapsed the Grantee may satisfy such obligation in whole or in part
by requesting the Corporation in writing to withhold from the Common Stock
otherwise deliverable to the Grantee or by delivering to the Corporation shares
of its Common Stock having a Fair Market Value, on the date the restrictions
lapse equal to the amount of the aggregate minimum statutory withholding tax
obligation to be so satisfied, in accordance with such rules as the Committee
may prescribe. If the Grantee does not make such request, the Corporation will
automatically net unless it has previously requested payment in cash. The
Corporation’s obligation to issue or credit shares to the Grantee is contingent
upon the Grantee’s satisfaction of an amount sufficient to satisfy any federal,
state, local or other withholding tax requirements, notwithstanding the lapse of
the restrictions thereon.

5.6 Forfeiture and Repayment. If, directly or indirectly:

(a) during the course of the Grantee’s employment with the Corporation, the
Grantee engages in conduct or it is discovered that the Grantee engaged in
conduct that is materially adverse to the interests of the Corporation,
including failures to comply with the Corporation’s rules or regulations, fraud,
or conduct contributing to any financial restatements or irregularities;

(b) during the course of the Grantee’s employment with the Corporation and,
unless the Grantee has post-termination obligations or duties owed to the
Corporation or its Affiliates pursuant to an individual agreement set forth in
subsection (d) below, for one year thereafter, the Grantee engages in
solicitation and/or diversion of customers or employees;

(c) during the course of the Grantee’s employment with the Corporation, the
Grantee engages in competition with the Corporation or its Affiliates;

(d) following termination of the Grantee’s employment with the Corporation for
any reason, with or without cause, the Grantee violates any post-termination
obligations or duties owed to the Corporation or its Affiliates or any agreement
with the Corporation or its Affiliates, including without limitation, any
employment agreement, confidentiality agreement or other agreement restricting
post-employment conduct; or

 

- 7 -



--------------------------------------------------------------------------------

(e) any compensation that the Corporation has promised or paid to Grantee is
required to be forfeited and/or repaid to the Corporation pursuant to applicable
regulatory requirements;

the Corporation may cancel all or any portion of this award with respect to the
RSUs subject to restrictions on Disposition and/or require repayment of any
shares (or the value thereof) or amounts which were acquired from the award. The
Corporation shall have sole discretion to determine what constitutes grounds for
forfeiture and/or repayment under this Section 5.6, and, in such event, the
portion of this award that shall be cancelled and the sums or amounts that shall
be repaid.

5.7 Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of New York, other than any choice of law provisions
calling for the application of laws of another jurisdiction. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by this grant or this Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of New York and
agree that such litigation shall be conducted only in the courts of New York
County, New York, or the federal courts for the United States for the Southern
District of New York, and no other courts, where this grant is made and/or to be
performed.

5.8 Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

5.9 Waiver. The Grantee acknowledges that a waiver by the Corporation of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach of this
Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.

 

  THE BANK OF NEW YORK MELLON CORPORATION By:  

 

  [Name/Title]   GRANTEE By:  

 

  [Name]

 

- 8 -